BRANDES INVESTMENT TRUST Brandes Institutional Core Plus Fixed Income Fund Brandes Institutional Enhanced Income Fund (the “Fixed Income Funds”) Supplement dated October 6, 2008 to Prospectus dated December 21, 2007 Effective October 6, 2008, U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, Milwaukee, Wisconsin 53202, will provide Transfer Agency and Fund Accounting services to Brandes Investment Trust.All references in the Prospectus to State Street Bank and Trust Company, 200 Clarendon Street, 16th Floor, Boston, Massachusetts, 02116, as the accounting services agent and transfer and dividend disbursing agent should be replaced with U.S. Bancorp Fund Services, LLC.State Street Bank and Trust Company remains the Custodian for all Funds of the Brandes Investment Trust. In addition, the Board of Trustees of Brandes Investment Trust approved the removal of the shareholder servicing fee from Class S shares of the Fixed Income Funds effective October 6, 2008. The revised Fees and Expenses table, as well as the revised expense examples reflecting the removal of the shareholder servicing fee from Class S shares are set forth below. Shareholder Fees (fees paid directly from your investment) Core Plus Fund Enhanced Income Fund Class I Class E Class S Class I Class E Class S Maximum Sales Charge (Load) Imposed on Purchases None None None None None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None None None None None Maximum Contingent Deferred Sales Charge None None None None None None Redemption Fee None None None None None None Annual Fund Operating Expenses1 (fees paid from Fund assets) Management fees 0.35% 0.35% 0.35% 0.40% 0.40% 0.40% Distribution (rule 12b-1) fees 0.00% 0.00% 0.25% 0.00% 0.00% 0.25% Other expenses Shareholder service fees2 0.05% 0.25% 0.00% 0.05% 0.25% 0.00% Other expenses 0.15% 0.15% 0.15% 0.15% 0.15% 0.15% Total Other expenses 0.20% 0.40% 0.15% 0.20% 0.40% 0.15% Total annual Fund operating expenses 0.55% 0.75% 0.75% 0.60% 0.80% 0.80% Fee waiver/expense reimbursement (0.05%) (0.05%) (0.05%) (0.05%) (0.05%) (0.05%) Net annual Fund operating expenses 0.50% 0.70% 0.70% 0.55% 0.75% 0.75% 1The Advisor has agreed with Brandes Investment Trust to limit each Fund’s Class I, Class E and Class S annual operating expenses, including repayment of previous waivers, to the following percentages of the Fund’s average daily net assets attributable to such Classes through the Fund’s fiscal year ended September 30, 2009: Core Plus Fund 0.50%, 0.70% and 0.70%, respectively; Enhanced Income Fund – 0.55%, 0.75%, and 0.75%, respectively. 2Restated to reflect the removal of the shareholder servicing fee from Class S shares of the Funds effective October6, 2008. Use the following tables to compare fees and expenses of the Funds with those of other funds.It illustrates the amount of fees and expenses you would pay assuming the following: ● $10,000 investment in the Fund ● 5% annual return ● all distributions are reinvested ● redemption at the end of each period ● no changes in the Fund’s operating expenses ● reimbursement of fees and expenses as indicated above Because these examples are hypothetical and for comparison only, your actual costs may be different. Expense Examples 1 Year 3 Years Core Plus Fund – Class I $51 $171 Core Plus Fund – Class E $72 $235 Core Plus Fund – Class S $72 $235 Enhanced Income Fund – Class I $56 $187 Enhanced Income Fund – Class E $77 $250 Enhanced Income Fund – Class S $77 $250 The paragraphs of the Prospectus under “Shareholder Information” set forth below should be replaced in their entirety as follows: SHAREHOLDER INFORMATION Price of Shares Each Fund sells shares of each Class without a sales charge at the NAV of the Class which is next computed (1) after your selected dealer or other authorized intermediary receives the order which is promptly transmitted to the Fund; or (2) after the Fund’s Transfer Agent receives your order directly in proper form (which generally means a completed Account Application together with a negotiable check in U.S. dollars drawn on a domestic financial institution or a wire transfer of funds).You may pay a fee if you buy Fund shares through a broker or agent. Payment by Wire If you are making your first investment in the Funds, before you wire funds, the Funds’ Transfer Agent must have a completed account application.You may mail your account application or deliver it overnight to the Transfer Agent.Upon receipt of your completed account application, the Transfer Agent will establish an account for you.The account number assigned will be required as part of the instruction that should be provided to your bank to send the wire.Your bank must include the name of the Fund, the account number, and your name so that monies can be correctly applied.Your bank should transmit funds by wire to: U.S.
